Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 16, 1975, which affirmed the decision of the referee sustaining an. initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective April 11, 1975 because, without good cause, she refused employment for which she was reasonably fitted by training and experience. Claimant was classified and worked as an executive secretary in her previous employment earning $12,500 a year. Claimant refused employment in a position calling for an executive secretary with five plus years of experience at a salary of $12,000 per year at 40 Wall Street because she claimed it was too far from her residence in Queens and was not a position for which she was reasonably fitted by training and experience. The board’s decision is supported by substantial evidence and must be sustained. The question of whether a claimant has refused employment without good cause is basically a question of fact and must be sustained if there is substantial *839evidence in the record (Matter of Green [Republic Steel Corp—Levine], 37 NY2d 554). Commuting time of one and one-half hours for a claimant living in Queens who is seeking employment in New York City is not unreasonable and grounds for refusing suitable employment (Matter of Kapilian [Catherwood], 15 AD2d 689). Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reyholds, JJ., concur.